Citation Nr: 0911520	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral leg 
injury and bilateral foot condition (osteoarthritis of feet 
and hallux valgus). 

2.  Entitlement to service connection for cold injury of the 
legs and feet.

3.  Entitlement to service connection for sleep disorder as 
secondary to post-traumatic stress disorder 
(PTSD)/depression.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

6.  Entitlement to an effective date earlier than April 3, 
2007, for the award of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  In April 1999, the Lincoln RO denied reopening the 
Veteran's claim for entitlement to service connection for 
bilateral leg injury and bilateral foot condition.  The 
Veteran did not file a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the April 1999 Lincoln RO decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral leg injury and bilateral 
foot condition.

3.  The Veteran does not have cold injuries of the legs and 
feet.

4.  The Veteran's sleep disorder is not related to active 
duty service.

5.  The Veteran's hypertension is not related to active 
service; and hypertension did not manifest to a compensable 
degree within one year of discharge from service.

6.  The Veteran's service-connected hearing loss is 
manifested by no greater than Level II in each ear.

7.  The Veteran's claim for service connection for hearing 
loss was received on January 22, 2007; this written 
communication reasonably evidenced a belief in entitlement 
based on symptoms diagnosed as tinnitus.  


CONCLUSIONS OF LAW

1.  The April 1999 Lincoln RO decision denying reopening the 
claim for service connection for bilateral leg injury and 
bilateral foot condition is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the April 1999 
Lincoln RO decision is not new and material, and the claim 
for entitlement to service connection for bilateral leg 
injury and bilateral foot condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

3.  Cold injuries of the legs and feet were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).

4.  A sleep disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310 
(2008).

5.  Hypertension was not incurred or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

6.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2008).

7.  The criteria for an effective date of January 22, 2007, 
for the award of service connection for tinnitus have been 
met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran's 
service treatment records are not available.  As the RO 
reported to the Veteran by letter in June 1996, it is likely 
that they were destroyed in the fire at The National 
Personnel Records Center (NPRC) in 1973.  The Board is 
satisfied that the RO has taken all necessary steps to secure 
service treatment records and, given the responses from the 
NPRC, that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where service treatment 
records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Legs, Feet - No New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the April 1999 rating decision, the RO declined to reopen 
the Veteran's claim because the witness statement submitted 
by the Veteran did not constitute new and material evidence.  
The witness statement indicated that the Veteran had 
difficulties with his legs and feet after service.  There was 
no medical evidence presented that showed the conditions were 
incurred in or aggravated by service.

After the April 1999 rating decision, VA treatment records 
were added to the claims file.  While these records may be 
new, none of them are material because they do not show that 
the bilateral leg injury or bilateral foot condition are 
related to service.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for bilateral leg injury or bilateral foot 
condition has not been received, the requirements for 
reopening are not met, and the Lincoln RO's previous April 
1999 decision remains final.  As the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Cold Injuries of Legs and Feet

The Veteran asserts that he got frostbite in service while 
walking on guard duty in temperatures ranging from 20 to 30 
degrees below zero.  He states that his legs and feet are 
currently very sensitive to cold and are painful.

The Veteran underwent a VA examination of his feet in May 
1996.  This VA examination was conducted in connection with 
the Veteran's claim of a bilateral leg injury or bilateral 
foot condition caused by trauma or marching in ill-fitting 
shoes.  However, the VA examiner conducted a thorough 
examination and included the Veteran's reported history.  
There was no mention of any possible cold injuries or 
residuals from frostbite either by the Veteran or the 
examiner.

The RO has obtained the Veteran's VA treatment records, but 
there are no treatment records for cold injuries or residuals 
of frostbite.  This fact weighs against the Veteran's claim.  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

While the Board has considered the Veteran's assertion that 
he suffers residuals of frostbite, the Veteran has not been 
shown to have medical training and is not competent to offer 
an opinion as to diagnosis or etiology of any current leg or 
foot condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the claim must be denied.

Sleep Disorder

The Veteran claims service connection for a sleep disorder 
both as directly related to his active military service and 
as possibly secondary to PTSD and/or depression.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Here, service connection cannot be granted on a secondary 
basis because the Veteran is not service-connected for PTSD 
or depression.  The Board issued a final decision denying 
service connection for PTSD in October 2007.

Service connection for a sleep disorder on a direct basis 
must also be denied.  The Veteran asserted in his January 
2007 claim that he cannot sleep at night and has had 
difficulty since 1952.  He also recalled that he was given 
sleeping pills while in the military in Korea, but that they 
did not help.  The medical evidence of record, however, does 
not show sleep disorder symptoms until several years after 
separation from service.  Only in June 2003 did a VA 
examination for PTSD note that the Veteran has disrupted 
sleep.

Hypertension

Certain chronic disabilities, such as hypertension, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2008).

The Veteran states that he had high blood pressure while in 
service and was treated for it in Korea the night after the 
Korean War ended.  

The VA treatment records show a diagnosis of hypertension in 
2001.  There is no evidence of hypertension between 
separation from service in 1954 and the diagnosis in 2001.  
As with the claim for cold injuries, the inability to show 
continuity of symtomatology weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Also 
there is no evidence to show that hypertension is related to 
service.  Thus, the claim must be denied.

Hearing Loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2008).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such "staged 
ratings" are not appropriate in this case because there is 
no evidence that the degree of hearing loss changed during 
the rating period.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometric test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2008).

The April 2007 VA audiological examination, the most recent 
of record, show findings entitling the Veteran to a rating of 
0 percent for bilateral hearing loss.  That examination 
revealed that the right ear had a 35 average decibel loss and 
the left ear had an average of 38.75 decibel loss.  Speech 
discrimination was 90 percent in the right ear and 84 percent 
in the left ear.  Based on these findings, each ear has a 
Roman Numeral II loss.  38 C.F.R. § 4.85 Table VI.  This 
equates to an evaluation of 0 percent.  38 C.F.R. § 4.85 
Table VII.  The test results did not meet the criteria in 
38 C.F.R. § 4.86 for using the alternative method of 
evaluating exceptional patterns of hearing loss.

An extraschedular rating is not appropriate in this case.  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler rating standards.  The Veteran has not 
described any marked interference with employment due to his 
hearing loss disability, and there is no evidence of record 
to indicate anything exceptional about the Veteran's hearing 
loss compared to similarly situated veterans.  Thus, the 
schedular rating has been assigned appropriately.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran argues that there is a "fatal conflict" in the 
regulations because his speech recognition scores and 
puretone decibel losses meet the requirements to be 
considered a disability but do not meet the levels required 
to be compensable.  While the Board is sympathetic to the 
Veteran's position, it finds that VA has applied all laws and 
regulations correctly in this case.  Accordingly, the 
increased benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Tinnitus

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400.  The effective date for an award of disability 
compensation based on an original claim for direct service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).

The Veteran filed a claim for hearing loss, among other 
things, that was received by the RO on January 22, 2007.  He 
described his worsening hearing difficulties and his exposure 
to loud noises during service.  Although he did not use the 
word "tinnitus," the Board finds that the Veteran's belief 
in entitlement to a benefit based on his hearing difficulty 
encompasses the symptoms resulting from tinnitus.  It is more 
reasonable to use the date of this claim rather than the date 
of the VA examination that diagnosed tinnitus, which was 
scheduled as a result of initiation of the claim.  Thus, an 
effective date of January 22, 2007 is granted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2007 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain. The March 2007 letter also contained 
specific notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In addition, the notice provided in March 2007 addressed the 
specific information and evidence necessary to reopen the 
claim for service connection for bilateral leg injury and 
bilateral foot condition.  The notice adequately informed him 
of the specific bases for the prior denial of his claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen 
a previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available treatment 
records.  Although the service treatment records are 
unavailable, the RO took all necessary steps in attempting to 
obtain them, as discussed above.  The Board finds that a VA 
examination is not necessary in the service connection 
claims.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court reviewed the criteria for determining when an 
examination is required by applicable regulation and how the 
Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks in making a determination as to when a VA 
examination is necessary are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  Here, on the issue of cold injury of the legs and 
feet, the Board finds that the record already contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4)  The May 1996 VA feet examination was 
thorough.  As to the issues of sleep disorder and 
hypertension, there is no indication that the current 
disabilities may be associated with in-service events.  The 
Board finds no chronicity with regard to both sleep disorder 
and hypertension because of the extreme lack of continuity of 
symptomatology for both conditions.  38 C.F.R. § 3.303(b).  
Current medical examinations would do nothing to change this 
finding, and thus, would be a futile exercise.  No VA 
examination is warranted with regard to the bilateral leg 
injury and bilateral foot condition because that claim has 
not been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for bilateral 
leg injury and bilateral foot condition is denied.

Entitlement to service connection for cold injury of the legs 
and feet is denied.

Entitlement to service connection for sleep disorder as 
secondary to post-traumatic stress disorder (PTSD)/depression 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an effective date of January 22, 2007 for the 
award of service connection for tinnitus is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.





____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


